Exhibit 10.3

 

AMENDMENT TO STOCK OPTION AGREEMENT

 

This Amendment to the Stock Option Agreement (this “Amendment”) is entered into
as of July 26, 2012 by and between Cherokee Inc., a Delaware corporation (the
“Company”) and Henry Stupp (“Stupp”).

 

WHEREAS, pursuant to a Stock Option Agreement, dated as of August 26, 2010, by
and between the Company and Stupp, as amended (the “Existing Agreement”), the
Company awarded Stupp an option (the “Option”) to purchase shares of the
Company’s common stock (“Shares”) at an exercise price of $18.30 per share;

 

WHEREAS, pursuant to the Existing Agreement, and pursuant to the terms of that
certain Employment Agreement, dated as of August 26, 2010, by and between the
Company and Stupp, as amended to date (the “Employment Agreement”), the Option
is currently exercisable for up to a maximum number of Shares equal to 187,500;

 

WHEREAS, Stupp has requested that the Existing Agreement be amended to permit
the transfer of up to fifty percent (50%) of the Shares subject to the Option to
his spouse in the event the termination of their marriage pursuant to a marital
property settlement; and

 

WHEREAS, the parties now desire to amend the Existing Agreement in the manner
set forth herein.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.               Definitions; Construction.  Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Existing Agreement. 
References in the Existing Agreement (including references to the Existing
Agreement as amended hereby) to the “Agreement” or “Option” (and indirect
references such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed
to be references to such terms as amended hereby.

 

2.               Amendment to Section 4.2.  Section 4.2 of the Existing
Agreement is hereby amended to add a new Section 4.2(c) as set forth below:

 

“(c)                            Notwithstanding the foregoing, the Optionee may
transfer the right to exercise up to fifty percent (50%) of the shares subject
to the Option (rounded up to the nearest whole share) to his former spouse in
connection with the termination of their marriage pursuant to a marital property
settlement (such transferred rights, the “Transferred Option”).  In such event,
(i) the Transferred Option may only be exercised by the Transferee during her
lifetime or thereafter in accordance with Section 3.1 and Section 4.2(b) and
(ii) all of the other terms and conditions of this Option, and each of them,
shall continue to apply to the Transferee (including, without limitation, the
vesting conditions applicable to the Option set forth in Section 2, which are
specific to the services of Mr. Henry Stupp to the Company).  In addition, as a
condition precedent to the effectiveness of such transfer, the Optionee and the
Transferee shall execute and provide such other documents and agreements as the
Company may require in its discretion to properly confirm, effect and
memorialize the transfer of the Transferred Option. Without limiting the
foregoing, the Optionee and the Transferee shall be obligated to covenant,
represent and warrant to the Company that (i) upon exercise of the Transferred
Option, the Transferee shall provide the Company with funds sufficient to cover
the Company’s withholding obligations applicable to the Transferee, including
with respect to the income tax attributable to the Transferee as a result of
such exercise, (ii) the Optionee shall provide the Company with funds sufficient
to cover the Company’s withholding obligations attributable to the Optionee,
including the Company’s withholding obligations under FICA and other applicable
obligations and (iii) each of the Optionee and the Transferee shall each
indemnify the Company for any failure to provide the Company with sufficient
funds to meet its withholding obligations under applicable law that are
applicable to the Optionee or the Transferee.”

 

1

--------------------------------------------------------------------------------


 

3.               Effect of Amendment.  Except as set forth in this Amendment,
the Existing Agreement shall remain unchanged and in full force and effect
pursuant to the terms thereof.

 

4.               Miscellaneous.  This Amendment shall be governed by and
construed in accordance with the laws of the State of California.  The headings
of the sections of this Amendment have been inserted for convenience and
reference only and do not constitute a part of this Amendment.  This Amendment
may be executed in any number of counterparts and by different persons in
separate counterparts, with the same effect as if all parties had signed the
same document; all such counterparts shall be deemed to be an original, shall be
construed together and shall constitute one and the same instrument.  Any
signature page delivered by facsimile or e-mail transmission of images in Adobe
PDF or similar format shall be binding to the same extent as an original
signature page, with regard to any agreement subject to the terms hereof or any
amendment thereto.  This Amendment, together with the Existing Agreement as
amended hereby, shall supersede and replace any prior agreement between the
Company and Stupp relating to the subject matter hereof.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

 

CHEROKEE INC.

 

 

 

/s/ Mark DiSiena

 

Mark DiSiena, Chief Financial Officer

 

 

 

 

 

STUPP

 

 

 

/s/ Henry Stupp

 

Henry Stupp

 

3

--------------------------------------------------------------------------------